Citation Nr: 0030822	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  97-24 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine 
arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for duodenal ulcer 
with cholecystectomy, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for heart disease, to 
include hypertension. 

4.  Entitlement to service connection for cataracts.

5.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux.

6.  Entitlement to service connection for sigmoid polyps.

7.  Entitlement to service connection for lumbar spine 
degenerative disc disease.

8.  Entitlement to service connection for foot problems, to 
include frostbite.

9.  Whether new and material evidence has been presented to 
reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from March 1943 to 
October 1945, and from September 1950 until his retirement 
from military service in February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for multiple disabilities, 
increased evaluations for service-connected disabilities of 
the cervical spine and stomach, and determined that new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for diabetes, hypertension, and 
cataracts had not been presented.  

With respect to the claims for service connection for 
hypertension and cataracts, the representative noted that the 
February 1987 rating decision which denied service connection 
for these disabilities, did not include a discussion of the 
reasons and bases for the RO's denial of these claims within 
the context of the rating decision.  Rather, the rating 
decision simply referenced these disorders among a list of 
those disorders for which entitlement to service connection 
had not been established.  Likewise, it was noted that the 
February 1987 notification letter to the appellant only 
addressed the issues of entitlement to an increased 
evaluation for the service-connected disability of the 
cervical spine and service connection for diabetes mellitus, 
the subject of the November 1986 claim upon which the 
February 1987 rating decision was predicated.  In light of 
these circumstances, the Board notes that for a VA decision 
to become final and binding on a claimant, it is required 
that the claimant first receive written notification of the 
decision.  Best v. Brown, 10 Vet. App. 322, 325 (1997). 

Following a review of the record, the Board concurs with the 
representative that there has been no final decision issued 
with respect to the claims for service connection for 
hypertension and cataracts.  Therefore, these issues are as 
stated on the title page of this decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The most recent VA examinations of the cervical spine and 
duodenal ulcer were conducted in July 1996.  The veteran is 
evaluated under Diagnostic Code 5290, which provides for the 
evaluation of limitation of motion of the cervical spine.  In 
DeLuca v. Brown, 8 Vet.App. 202, 205 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
it is improper to assign a particular disability rating where 
the examination merely recorded the veteran's range of motion 
at the time without considering his functional loss on use 
due to flare-ups.  In addition, the Court stated that 38 
C.F.R. § 4.45 (1999) applies to evaluating injuries of the 
joints and that an examination should consider the degree of 
additional range- of-motion loss due to pain, weakened 
movement, excess fatigability and incoordination.  The 
gastrointestinal examination did not include an upper 
gastrointestinal series.  The Board is of the opinion that 
contemporaneous and thorough examinations are warranted.  

In May of 1995 the appellant completed a release of 
information form in order to obtain the records from Dr. 
Magruder.  It appears that Dr. Magruder did not respond to 
the RO's request for these records.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  It is requested that the RO take any 
necessary action with regard to the 
treatment records from Dr. Magruder.

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity of the cervical spine 
disability.  The examiner should be 
afforded an opportunity to review the 
appellant's claims file and a copy of this 
Remand prior to the examination.  The 
examination should include all necessary 
tests and studies, to include X-rays.  It 
is requested that the examination include 
range of motion testing.  The examiner is 
requested to state the normal range of 
motion of the cervical spine.

Additionally, the orthopedist should be 
requested to determine whether the 
disability, exhibits weakened movement, 
excess fatigability, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss or favorable or unfavorable 
ankylosis.  The examiner should also be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when used 
repeatedly over a period of time.

4.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and severity of 
his service-connected cholecystectomy and 
duodenal ulcer.  The claims file and a 
copy of this Remand should be made 
available to, and reviewed by, the 
examiner prior to the examination.  A 
detailed history concerning current 
symptoms, to include frequency, and 
complaints should be obtained.  In 
addition to an upper gastrointestinal 
series and testing for anemia, any other 
diagnostic or laboratory studies deemed 
necessary should be accomplished.  The 
examiner should describe in detail all 
pertinent symptoms. with their degree of 
severity (i.e. mild, moderate, moderately 
severe, severe).

4.  Thereafter, the case should be 
reviewed by the RO.   The issues of 
service connection for cardiovascular 
disease, to include hypertension and 
cataracts should be re-adjudicated based 
on a de novo review of the record.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





